Citation Nr: 1540215	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-05 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the April 2015 Board hearing presided over by the undersigned Veterans Law Judge.

The issue of entitlement to service connection for a right knee disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied the claim for service connection for a right knee disability based on the determination that this disability was not incurred in or aggravated by service.  

2.  The Veteran did not submit a notice of disagreement for the January 2005 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a right knee disability.

3.  In a December 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a right knee disability.

4.  The Veteran did not submit a notice of disagreement for the December 2008 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a right knee disability.

5.  The additional evidence received since the December 2008 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision, which denied entitlement to service connection for a right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The December 2008 rating decision, which denied reopening of the previously denied claim for service connection for a right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

3.  The additional evidence received since the December 2008 rating decision is new and material to the claim for service connection for a right knee disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for a right knee disability, discussion concerning compliance with the duties to notify and assist is not necessary.

Application to Reopen the Claim for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a January 2005 rating decision, the RO denied the claim for service connection for a right knee disability based on the determination that this disability was not incurred in or aggravated by service.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the January 2005 rating decision.  Therefore, the January 2005 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

In a December 2008 rating decision, the RO denied the Veteran's claim to reopen on the basis that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a right knee disability.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the December 2008 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

At the time of the December 2008 rating decision, the evidence of record included the Veteran's service treatment records, post-service treatment records, and the Veteran's claim that his right knee disability is related to in-service injury.  

The additional evidence presented since the December 2008 rating decision includes a June 2015 private medical opinion, in which Dr. J. N. states, "It is my understanding that the origin of this condition is an injury to his right knee that occurred in 1966 while running his PE in the military."  The credibility of this medical opinion is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The medical evidence showing that the Veteran's current right knee disability is related to an incident in service is pertinent evidence that was absent at the time of the December 2008 rating decision, and such evidence raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been submitted.  The claim for service connection for a right knee disability is reopened.  

Although the evidence is sufficient to reopen, it is not sufficient to grant the claim.  The Board finds that additional evidentiary development is required.  This is addressed in the remand below.

ORDER

Because new and material evidence has been received, the claim of service connection for a right knee disability is reopened.


REMAND


The Veteran contends that he has a right knee disability that is related to injuries in service.  See e.g., April 2015 Board hearing transcript at p. 4-6 (describing three in-service right knee injuries and reporting that he was recommended right knee surgery in service).  The Veteran was afforded a VA examination in July 2012, in which the examiner opined that the Veteran's current right knee disability is likely the result of wear and tear over time since discharge.  The medical opinion is inadequate as the examiner noted only two right knee injuries in service when the service treatment records show three separate incidents pertaining to the right knee.  Further, the examiner did not reconcile his opinion with the Veteran's complaints of right knee symptoms continuing since service and the Veteran's long history of private treatment for the right knee.  Further, given that the Veteran has undergone surgical repair for a meniscal condition, it is unclear whether the Veteran has lateral meniscal tear during the appeal period.  See July 2012 VA examination (diagnosing lateral meniscal tear but providing no date of diagnosis, citing an August 2010 MRI, and finding that the Veteran has no residuals signs due to his meniscectomy).  For these reasons, the Veteran should be afforded a new VA examination to determine the nature and etiology of a right knee disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records regarding the right knee, specifically to include the following:

a. Outstanding treatment records from Piedmont Orthopaedic Association, to include records dating prior to November 15, 1993, and records dating from October 23, 2002.  

b. All private treatment records from the private provider in Greenville.  See April 2015 Board hearing transcript at p. 9.   

c. Records pertaining to all treatment of the right knee after he got private insurance after college.  See April 2015 Board hearing transcript at p. 7.  

d. Records pertaining to all treatment of the right knee when the Veteran worked for Westinghouse Corporation and had insurance.  See id.  

e. Records from the Veteran's college dispensary.  

c.  Any other relevant private treatment provider.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain all outstanding relevant VA treatment records,  to include records from April 2013 to present, and records from the Columbia, SC VAMC in 1969.  See April 2015 Board hearing transcript at p. 7-8; undated Veteran statement received in January 2014.  

3. After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of a right knee disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

a. Indicate the nature and diagnosis(es) of the Veteran's right knee disability during the entire period on appeal (April 2012 to present).  

Attention is invited to the July 2012 VA examination (diagnosing lateral meniscal tear but providing no date of diagnosis and citing an August 2010 MRI).  

b. Regarding right knee arthritis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that arthritis manifested in service or within the first post-service year, or is otherwise etiologically related to service.   

c. Regarding any other right knee disability other than arthritis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such disability is etiologically related to service.  

      The examiner's attention is invited to the following: 

(i) the service treatment records showing right knee injuries and complaints.  See July 1965 record (showing twisted right knee); January 1966 record (showing twisted right knee with impression of sprain); September 1967 record (showing injured right knee while running PE). 

(ii) the Veteran's competent report that in service he was recommended surgery of the right knee.  See e.g., April 2015 Board hearing transcript at p. 4-6.   

(iii)  the Veteran's reports of continuing symptoms such as pain since separation from service.  See e.g., May 2012 VA treatment record.  

(iv)  the Veteran's report that when he was in college after separation from service, his right knee symptoms continued, so he went to the college dispensary because he had no insurance at that time, and the Columbia VAMC would not treat his right knee.  See e.g., April 2015 Board hearing transcript at p. 7.   

(v)  the medical evidence showing a long history of right knee problems and treatment.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the July 2012 VA medical opinion is inadequate because the examiner noted only two right in-service incidents regarding the right knee; the examiner did not reconcile his opinion with the Veteran's complaints of right knee symptoms continuing since service and the Veteran's long history of private treatment for the right knee; and, it is unclear from the report whether the Veteran has lateral meniscal tear during the appeal period.  

4. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


